Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 10, 14-15, 17, 19-28, 30-31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Speer at al. (US Patent 5,211,875, published 18 May 1993, hereinafter Speer) in view of Cray Valley (“Product Bulletin: Hydroxyl-Terminated Polybutadiene Resins and Derivatives – Poly pd and Krasol,” published Oct. 2016, hereinafter Cray Valley) and further in view of Varadarajan et al. (US Patent Application 2019/0270856 A1, published 05 Sep. 2019, hereinafter Varadarajan).
Regarding claims 1-3, 14, 19-22, 25-26, and 30, Speer teaches a composition for oxygen scavenging comprising an oxidizable organic compound and a transition metal catalyst, where the scavenging is initiated by exposing the composition to electron beam radiation, the oxidizable organic composition is a substituted or unsubstituted ethylenically unsaturated hydrocarbon, and the composition includes a photoinitiator (Abstract).  Speer teaches that the oxidizable organic compound is polybutadiene (col. 4, lines 7-9) and his composition may include film-forming diluent polymers, such as polyethylene (col. 6, lines 8-15).  Speer teaches that the amount of the oxidizable organic compound (polybutadiene) is 1 to 99 wt.% of the composition (col. 7, lines 3-5).  Speer teaches the use of his oxygen scavenging composition in the form of a film layer as part of a packaging for oxygen-sensitive products (col. 3, lines 6-13).  
Speer does not disclose the inclusion of hydroxyl-terminated polybutadiene nor titanium dioxide.
Cray Valley teaches a liquid hydroxyl-terminated polybutadiene with number average molecular weights of about 2,800 daltons and a trans/vinyl/cis molar content of 60/20/20 (page 3, 1st column, 1st paragraph and chemical structure at top of page 3).
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to use the hydroxyl-terminated polybutadiene as taught by Cray Valley as the polybutadiene in the oxygen scavenging composition of Speer.  Cray Valley teaches that their hydroxyl-terminated polybutadiene has primary, allylic alcohol groups that exhibit high reactivity (page 3, 1st column, Description section, 1st paragraph), low temperature flexibility and low-moisture permeability (page 3, 1st column, Product Highlights section), and their hydroxyl-terminated polybutadiene have low volatiles content (2nd page of document, Introduction section, 1st paragraph).
Varadarajan teaches a packaging film comprising polyethylene with 10 wt.% or less of titanium dioxide (Abstract and paragraphs 0011 and 0038).
Given that Speer and Varadarajan are drawn to polyethylene-based packaging films, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate titanium dioxide and in the amount taught by Varadarajan in the oxygen scavenging composition of Speer in view of Cray Valley.  Since Speer and Varadarajan are drawn to polyethylene-based packaging films, one of ordinary skill in the art would have a reasonable expectation of success in incorporating titanium dioxide in the amounts taught by Varadarajan in the oxygen scavenging composition of Speer in view of Cray Valley.  Further, Varadarajan teaches that titanium dioxide is a whitening agent, which increases the opacity of the film (paragraph 0038).
It is the examiner’s position that given that Varadarajan teaches amounts of titanium dioxide of 10 wt.% or less, which overlaps that presently claimed, this amount of titanium dioxide would be sufficient to catalyze reactions between oxygen and butadiene polymer. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected amounts of hydroxyl-terminated polybutadiene and titanium dioxide from the overlapping portion of the ranges taught by Speer, Cray Valley, and Varadarajan because overlapping ranges have been held to be prima facie obviousness.
Regarding claim 10, Speer in view of Cray Valley and further in view of Varadarajan teaches claim 1, and Speer does not teach the inclusion of a curing agent.
Regarding claim 15, Speer in view of Cray Valley and further in view of Varadarajan teaches claim 14, and Speer teaches his composition may include film-forming diluent polymers, such as polyethylene (col. 6, lines 8-15), specifically including low density polyethylene (col. 6, lines 8-16).
Regarding claim 17, Speer in view of Cray Valley and further in view of Varadarajan teaches claim 14, and Speer teaches the components of the composition are melt blended (col. 6, lines 37-40).
Regarding claim 23, Speer in view of Cray Valley and further in view of Varadarajan teaches claim 1, and Speer does not teach the need for moisture to activate the reaction.
Regarding claim 24, Speer in view of Cray Valley and further in view of Varadarajan teaches claim 1, and Speer teaches the use of electron beam exposure to initiate oxygen scavenging (Abstract).
Regarding claims 27-28, Speer in view of Cray Valley and further in view of Varadarajan teaches the elements of claim 1, and Speer teaches the inclusion of a photoinitiator in his composition, such as benzophenone, acetophenone, and valerophenone (col. 5, lines 13-33).
Regarding claim 31, Speer in view of Cray Valley and further in view of Varadarajan teaches the elements of claim 30, and Speer teaches a multilayer article with the inclusion of a layer for heat-sealability (col. 7, lines 52-54 and col. 8, lines 22-24).  
Regarding claim 33, Speer in view of Cray Valley and further in view of Varadarajan teaches the elements of claim 30, and Speer teaches the inclusion of an oxygen (gas) barrier layer (col. 8, lines 1-6).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Speer at al. (US Patent 5,211,875, published 18 May 1993, hereinafter Speer) in view of Cray Valley (“Product Bulletin: Hydroxyl-Terminated Polybutadiene Resins and Derivatives – Poly pd and Krasol,” published Oct. 2016, hereinafter Cray Valley) and further in view of Varadarajan et al. (US Patent Application 2019/0270856 A1, published 05 Sep. 2019, hereinafter Varadarajan) and further in view of Hakim (US Patent 4,701,487, published 20 Oct. 1987, hereinafter Hakim).
Regarding claim 16, Speer in view of Cray Valley and further in view of Varadarajan teaches the elements of claim 15.
Speer teaches the inclusion of processing aids in his composition (col. 6, lines 32-36)
Speer in view of Cray Valley and further in view of Varadarajan does not disclose the inclusion of a hydrocarbon wax in his composition.
Hakim teaches an extrusion processing aid composition for the extrusion of polyolefins, and the processing aid composition comprises an aliphatic hydrocarbon mixture having a molecular weight of 400 to 50,000 daltons (Abstract).  Hakim teaches that the polyolefins include linear low density polyethylene (LLDPE) and low density polyethylene (LDPE) (col. 3, lines 53-55) and the aliphatic hydrocarbon includes low molecular weight polyethylene waxes (col. 3, lines 33-29).
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to incorporate the extrusion processing aid composition taught by Hakim in the oxygen scavenging composition of Speer in view of Cray Valley and further in view of Varadarajan.  Hakim teaches that incorporation of his processing aid affords increased extrusion throughput by altering the rheology of the resins, thereby resulting in higher screw speeds, lower head pressures, reduced power consumption, lower torque and lower processing temperatures while maintaining throughput (col. 2, lines 25-33).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Speer at al. (US Patent 5,211,875, published 18 May 1993, hereinafter Speer) in view of Cray Valley (“Product Bulletin: Hydroxyl-Terminated Polybutadiene Resins and Derivatives – Poly pd and Krasol,” published Oct. 2016, hereinafter Cray Valley) and further in view of Varadarajan et al. (US Patent Application 2019/0270856 A1, published 05 Sep. 2019, hereinafter Varadarajan) and further in view of Dow (“Dowlex 2070G Polyethylene resin,” published 10 Dec. 2000, hereinafter Dow).
Regarding claim 18, Speer in view of Cray Valley and further in view of Varadarajan teaches the elements of claim 14.
Speer teaches the inclusion of a film-forming diluent polymer that render the composition more adaptable for use as packaging layers, and polyethylene is a suitable diluent polymer (col. 6, lines 8-15).
Speer in view of Cray Valley and further in view of Varadarajan does not disclose the specific use of linear low density polyethylene (LLDPE) as a diluent polymer.
Dow teaches a linear low density polyethylene (LLDPE) for food packaging applications (1st page, Overview section).
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to use LLDPE resin as taught by Dow as the film-forming diluent polymer in the oxygen scavenging composition of Speer in view of Cray Valley and further in view of Varadarajan.  Dow teaches that the LLDPE resin has high strength in food packaging applications and good processability at narrow die gaps (1st page, Overview section).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Speer at al. (US Patent 5,211,875, published 18 May 1993, hereinafter Speer) in view of Cray Valley (“Product Bulletin: Hydroxyl-Terminated Polybutadiene Resins and Derivatives – Poly pd and Krasol,” published Oct. 2016, hereinafter Cray Valley) and further in view of Varadarajan et al. (US Patent Application 2019/0270856 A1, published 05 Sep. 2019, hereinafter Varadarajan) and further in view of Aithani (US Patent Application 2009/0285511 A1, published 19 Nov. 2009, hereinafter Aithani).
Regarding claim 32, Speer in view of Cray Valley and further in view of Varadarajan teaches the elements of claim 31, and Speer teaches his composition may include film-forming diluent polymers, such as polyethylene (col. 6, lines 8-15), specifically including low density polyethylene (col. 6, lines 8-16), and his multilayer article may include a layer for heat-sealability (col. 7, lines 52-54 and col. 8, lines 22-24).  
Speer in view of Cray Valley and further in view of Varadarajan does not disclose the composition of his heat-seal layer.
Aithani teaches a heat seal layer comprising cycloolefin copolymer and low-density polyethylene (Abstract and paragraphs 0027-0029).
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to use the seal layer as taught by Aithani as the heat-seal layer in the multilayer article of Speer in view of Cray Valley and further in view of Varadarajan.  Aithani teaches his sealant layer provides an easy cross-direction tear open feature (Abstract).

Claims 1-3, 10, 14-15, 17, 19-28, 30-31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Speer at al. (US Patent 5,211,875, published 18 May 1993, hereinafter Speer) in view of Cray Valley (“Product Bulletin: Hydroxyl-Terminated Polybutadiene Resins and Derivatives – Poly pd and Krasol,” published Oct. 2016, hereinafter Cray Valley) and further in view of Holtzen and Reid (“Chap. 10: Titanium dioxide pigments,” Charvat (ed.), Coloring of Plastics: Fundamentals, 2nd Edition, pp. 146-158, published 2004, hereinafter Holtzen) and further in view of Kemp and McIntyre (“Mechanism of action of titanium dioxide pigment in the photodegradation of poly(vinyl chloride) and other polymers,” Prog.Reaction Kin.Mech., Vol. 26, pp. 337-374, published 2001, hereinafter Kemp).
Regarding claims 1-3, 14, 19-22, 25-26, and 30, Speer teaches a composition for oxygen scavenging comprising an oxidizable organic compound and a transition metal catalyst, where the scavenging is initiated by exposing the composition to electron beam radiation, the oxidizable organic composition is a substituted or unsubstituted ethylenically unsaturated hydrocarbon, and the composition includes a photoinitiator (Abstract).  Speer teaches that the oxidizable organic compound is polybutadiene (col. 4, lines 7-9) and his composition may include film-forming diluent polymers, such as polyethylene (col. 6, lines 8-15).  Speer teaches that the amount of the oxidizable organic compound (polybutadiene) is 1 to 99 wt.% of the composition (col. 7, lines 3-5).  Speer teaches the use of his oxygen scavenging composition in the form of a film layer as part of a packaging for oxygen-sensitive products (col. 3, lines 6-13).  
Speer does not disclose the inclusion of hydroxyl-terminated polybutadiene nor titanium dioxide.
Cray Valley teaches a liquid hydroxyl-terminated polybutadiene with number average molecular weights of about 2,800 daltons and a trans/vinyl/cis molar content of 60/20/20 (page 3, 1st column, 1st paragraph and chemical structure at top of page 3).
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to use the hydroxyl-terminated polybutadiene as taught by Cray Valley as the polybutadiene in the oxygen scavenging composition of Speer.  Cray Valley teaches that their hydroxyl-terminated polybutadiene has primary, allylic alcohol groups that exhibit high reactivity (page 3, 1st column, Description section, 1st paragraph), low temperature flexibility and low-moisture permeability (page 3, 1st column, Product Highlights section), and their hydroxyl-terminated polybutadiene have low volatiles content (2nd page of document, Introduction section, 1st paragraph).
Holtzen teaches that titanium dioxide are the preferred white pigment for polymer use (page 146, 10.1 Introductions section, 1st paragraph), titanium dioxide is used with polyolefins, including LDPE and LLDPE (page 151, Table 10.1), and titanium dioxide is used in loadings of 15 wt.% or less (page 151, 2nd paragraph).
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to use titanium dioxide as a white pigment and in the amounts taught by Holtzen in the oxygen scavenging composition of Speer in view of Cray Valley.  Holtzen teaches that titanium dioxide is unparalleled for the provision of brightness, whiteness, and opacifying power, and titanium dioxide advantages are myriad, including high refractive index (resulting in considerable opacifying power at relatively low loadings) and nontoxic (page 146, 10.1 Introduction section, 1st paragraph).  Further, Kemp teaches that polyolefins are a major outlet for titanium dioxide pigments in plastics (page 341, 1.2.2 Pigmenting of polyolefins section, 1st paragraph), and Kemp teaches that titanium dioxide functions as a catalyst in the oxidation of organic molecules, including polymers (page 348-351, 1.6 Photoactivation of TiO2 section). 
It is the examiner’s position that given that Holtzen teaches amounts of titanium dioxide of 15 wt.% or less, which overlaps that presently claimed, this amount of titanium dioxide would be sufficient to catalyze reactions between oxygen and butadiene polymer, and, based on the teaching of Kemp (page 348-351, 1.6 Photoactivation of TiO2 section), the incorporation of titanium dioxide into the oxygen scavenging composition of Speer in view of Cray Valley would augment the oxygen scavenging capacity of the composition. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected amounts of hydroxyl-terminated polybutadiene and titanium dioxide from the overlapping portion of the ranges taught by Speer, Cray Valley, and Holtzen because overlapping ranges have been held to be prima facie obviousness.
Regarding claim 10, Speer in view of Cray Valley and further in view of Holtzen and further in view of Kemp teaches the elements of claim 1, and Speer does not teach the inclusion of a curing agent.
Regarding claim 15, Speer in view of Cray Valley and further in view of Holtzen and further in view of Kemp teaches claim 14, and Speer teaches his composition may include film-forming diluent polymers, such as polyethylene (col. 6, lines 8-15), specifically including low density polyethylene (col. 6, lines 8-16).
Regarding claim 17, Speer in view of Cray Valley and further in view of Holtzen and further in view of Kemp teaches claim 14, and Speer teaches the components of the composition are melt blended (col. 6, lines 37-40).
Regarding claim 23, Speer in view of Cray Valley and further in view of Holtzen and further in view of Kemp teaches claim 1, and Speer does not teach the need for moisture to activate the reaction.
Regarding claim 24, Speer in view of Cray Valley and further in view of Holtzen and further in view of Kemp teaches claim 1, and Speer teaches the use of electron beam exposure to initiate oxygen scavenging (Abstract).
Regarding claims 27-28, Speer in view of Cray Valley and further in view of Holtzen and further in view of Kemp teaches the elements of claim 1, and Speer teaches the inclusion of a photoinitiator in his composition, such as benzophenone, acetophenone, and valerophenone (col. 5, lines 13-33).
Regarding claim 31, Speer in view of Cray Valley and further in view of Holtzen and further in view of Kemp teaches the elements of claim 30, and Speer teaches a multilayer article with the inclusion of a layer for heat-sealability (col. 7, lines 52-54 and col. 8, lines 22-24).  
Regarding claim 33, Speer in view of Cray Valley and further in view of Holtzen and further in view of Kemp teaches the elements of claim 30, and Speer teaches the inclusion of an oxygen (gas) barrier layer (col. 8, lines 1-6).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Speer at al. (US Patent 5,211,875, published 18 May 1993, hereinafter Speer) in view of Cray Valley (“Product Bulletin: Hydroxyl-Terminated Polybutadiene Resins and Derivatives – Poly pd and Krasol,” published Oct. 2016, hereinafter Cray Valley) and further in view of Holtzen and Reid (“Chap. 10: Titanium dioxide pigments,” Charvat (ed.), Coloring of Plastics: Fundamentals, 2nd Edition, pp. 146-158, published 2004, hereinafter Holtzen) and further in view of Kemp and McIntyre (“Mechanism of action of titanium dioxide pigment in the photodegradation of poly(vinyl chloride) and other polymers,” Prog.Reaction Kin.Mech., Vol. 26, pp. 337-374, published 2001, hereinafter Kemp) and further in view of Hakim (US Patent 4,701,487, published 20 Oct. 1987, hereinafter Hakim).
Regarding claim 16, Speer in view of Cray Valley and further in view of Holtzen and further in view of Kemp teaches the elements of claim 15.
Speer teaches the inclusion of processing aids in his composition (col. 6, lines 32-36)
Speer in view of Cray Valley and further in view of Holtzen and further in view of Kemp does not disclose the inclusion of a hydrocarbon wax in his composition.
Hakim teaches an extrusion processing aid composition for the extrusion of polyolefins, and the processing aid composition comprises an aliphatic hydrocarbon mixture having a molecular weight of 400 to 50,000 daltons (Abstract).  Hakim teaches that the polyolefins include linear low density polyethylene (LLDPE) and low density polyethylene (LDPE) (col. 3, lines 53-55) and the aliphatic hydrocarbon includes low molecular weight polyethylene waxes (col. 3, lines 33-29).
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to incorporate the extrusion processing aid composition taught by Hakim in the oxygen scavenging composition of Speer in view of Cray Valley and further in view of Holtzen and further in view of Kemp.  Hakim teaches that incorporation of his processing aid affords increased extrusion throughput by altering the rheology of the resins, thereby resulting in higher screw speeds, lower head pressures, reduced power consumption, lower torque and lower processing temperatures while maintaining throughput (col. 2, lines 25-33).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Speer at al. (US Patent 5,211,875, published 18 May 1993, hereinafter Speer) in view of Cray Valley (“Product Bulletin: Hydroxyl-Terminated Polybutadiene Resins and Derivatives – Poly pd and Krasol,” published Oct. 2016, hereinafter Cray Valley) and further in view of Holtzen and Reid (“Chap. 10: Titanium dioxide pigments,” Charvat (ed.), Coloring of Plastics: Fundamentals, 2nd Edition, pp. 146-158, published 2004, hereinafter Holtzen) and further in view of Kemp and McIntyre (“Mechanism of action of titanium dioxide pigment in the photodegradation of poly(vinyl chloride) and other polymers,” Prog.Reaction Kin.Mech., Vol. 26, pp. 337-374, published 2001, hereinafter Kemp) and further in view of Dow (“Dowlex 2070G Polyethylene resin,” published 10 Dec. 2000, hereinafter Dow).
Regarding claim 18, Speer in view of Cray Valley and further in view of Holtzen and further in view of Kemp teaches the elements of claim 14.
Speer teaches the inclusion of a film-forming diluent polymer that render the composition more adaptable for use as packaging layers, and polyethylene is a suitable diluent polymer (col. 6, lines 8-15).
Speer in view of Cray Valley and further in view of Holtzen and further in view of Kemp does not disclose the specific use of linear low density polyethylene (LLDPE) as a diluent polymer.
Dow teaches a linear low density polyethylene (LLDPE) for food packaging applications (1st page, Overview section).
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to use LLDPE resin as taught by Dow as the film-forming diluent polymer in the oxygen scavenging composition of Speer in view of Cray Valley and further in view of Holtzen and further in view of Kemp.  Dow teaches that the LLDPE resin has high strength in food packaging applications and good processability at narrow die gaps (1st page, Overview section).

Claims 24 and 29 is rejected under 35 U.S.C. 103 as being unpatentable over Speer at al. (US Patent 5,211,875, published 18 May 1993, hereinafter Speer) in view of Cray Valley (“Product Bulletin: Hydroxyl-Terminated Polybutadiene Resins and Derivatives – Poly pd and Krasol,” published Oct. 2016, hereinafter Cray Valley) and further in view of Holtzen and Reid (“Chap. 10: Titanium dioxide pigments,” Charvat (ed.), Coloring of Plastics: Fundamentals, 2nd Edition, pp. 146-158, published 2004, hereinafter Holtzen) and further in view of Kemp and McIntyre (“Mechanism of action of titanium dioxide pigment in the photodegradation of poly(vinyl chloride) and other polymers,” Prog.Reaction Kin.Mech., Vol. 26, pp. 337-374, published 2001, hereinafter Kemp) and further in view of Anpo et al. (“The design and development of second-generation titanium oxide photocatalysts able to operate under visible light irradiation by applying a metal ion-implantation method,” Res.Chem.Intermed., Vol. 27, No.5, pp. 459-467, published 2001, hereinafter Anpo).
Regarding claims 24 and 29, Speer in view of Cray Valley and further in view of Holtzen and further in view of Kemp teaches the elements of claim 1.
Speer in view of Cray Valley and further in view of Holtzen and further in view of Kemp does not disclose the doping of the titanium dioxide nor explicitly discloses the operation of his oxygen scavenger composition in the absence of direct ultraviolet radiation.
Anpo teaches that implanting transition metal ions such as Cr, V, Co, Fe, or Ni into a titanium dioxide (Abstract and page 461, Results and Discussion section, 2nd paragraph).
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to incorporate a transition metal doping agent as taught by Anpo into the titanium oxide in the oxygen scavenging composition of Speer in view of Cray Valley and further in view of Holtzen and further in view of Kemp.  Anpo teaches that incorporating transition metals into titanium dioxide allowed the titanium dioxide to absorb and operate as a catalyst effectively not only under UV but also under visible light irradiation (page 466, Conclusions).  Thus, the oxygen scavenging composition of Speer in view of Cray Valley and further in view of Holtzen and further in view of Kemp and further in view of Anpo would function in the absence of direct ultraviolet radiation.  Further, Anpo teaches that his titanium dioxide photocatalysts showed several times high photocatalytic efficiency compared with unimplanted titanium oxide photocatalyst (page 466, Conclusions section).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Speer at al. (US Patent 5,211,875, published 18 May 1993, hereinafter Speer) in view of Cray Valley (“Product Bulletin: Hydroxyl-Terminated Polybutadiene Resins and Derivatives – Poly pd and Krasol,” published Oct. 2016, hereinafter Cray Valley) and further in view of Holtzen and Reid (“Chap. 10: Titanium dioxide pigments,” Charvat (ed.), Coloring of Plastics: Fundamentals, 2nd Edition, pp. 146-158, published 2004, hereinafter Holtzen) and further in view of Kemp and McIntyre (“Mechanism of action of titanium dioxide pigment in the photodegradation of poly(vinyl chloride) and other polymers,” Prog.Reaction Kin.Mech., Vol. 26, pp. 337-374, published 2001, hereinafter Kemp) and further in view of Aithani (US Patent Application 2009/0285511 A1, published 19 Nov. 2009, hereinafter Aithani).
Regarding claim 32, Speer in view of Cray Valley and further in view of Holtzen and further in view of Kemp teaches the elements of claim 31, and Speer teaches his composition may include film-forming diluent polymers, such as polyethylene (col. 6, lines 8-15), specifically including low density polyethylene (col. 6, lines 8-16), and his multilayer article may include a layer for heat-sealability (col. 7, lines 52-54 and col. 8, lines 22-24).  
Speer in view of Cray Valley and further in view of Holtzen and further in view of Kemp does not disclose the composition of his heat-seal layer.
Aithani teaches a heat seal layer comprising cycloolefin copolymer and low-density polyethylene (Abstract and paragraphs 0027-0029).
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to use the seal layer as taught by Aithani as the heat-seal layer in the multilayer article of Speer in view of Cray Valley and further in view of Holtzen and further in view of Kemp.  Aithani teaches his sealant layer provides an easy cross-direction tear open feature (Abstract).

Response to Arguments
Applicant's arguments filed 16 Sep. 2022 and affidavit filed 16 Sep. 2022 have been fully considered, but they were not persuasive.  Note: The text of the affidavit filed 16 Sep. 2022 was corrupted; applicant refiled another copy of the affidavit on 29 Sep. 2022.
Applicant did not amend the claims.
Applicant argues that Speer discloses unsubstituted polybutadiene and makes no mention of substituted polybutadiene.
However, Speer discloses the use of substituted or unsubstituted unsaturated hydrocarbons (col.3, lines 57-59).  It is agreed that Speer does not explicitly disclose the use of hydroxyl terminated polybutadiene which is why Cray Valley is used.  Speer teaches that the transparent oxygen-scavenging layers prepared from polybutadiene are especially preferred (col. 4, lines 44-46), and Cray Valley teaches their hydroxyl-terminated polybutadiene exhibit high reactivity, low temperature flexibility, and low-moisture permeability as well as a low volatiles content (page 3, Description section).
Applicant argues that none of the cited prior art teaches that titanium dioxide would function as an oxygen scavenging catalyst.
However, in the claim rejections presented above, Varadarajan teaches the addition of titanium dioxide as a whitening agent for polyethylene compositions.  Being the same chemical compound as employed by applicant, the titanium dioxide would inherently act as an oxygen scavenging catalyst.  Applicant has not disclosed or claimed that a special titanium oxide is necessary in order to obtain a compound that acts as oxygen scavenging catalyst.
Further, in response to applicant’s argument that none of the prior art refers to titanium dioxide being suitable for use as an oxygen scavenging catalyst, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant argues that Cray Valley fails to disclose or otherwise suggest that hydroxyl terminated polybutadiene would function as an oxygen scavenging composition catalyzed by titanium dioxide.
However, given that Speer discloses the use of substituted or unsubstituted unsaturated hydrocarbons and given that Cray provides motivation for using hydroxyl-terminated polybutadiene as claimed, the combination is proper and there would be a reasonable expectation of success.  It is noted that “obviousness under 103 is not negated because the motivation to arrive at the claimed invention as disclosed by the prior art does not agree with appellant’s motivation”, In re Dillon, 16 USPQ2d 1897 (Fed. Cir. 1990), In re Tomlinson, 150 USPQ 623 (CCPA 1966).  Given that Speer in view of Cray Valley and Varadarajan disclose composition comprising base polymer, hydroxyl terminated polybutadiene, and titanium dioxide as claimed, the composition would necessarily have oxygen scavenging properties as claimed, absent evidence to the contrary.  
Applicant argues that the catalytic arts are unpredictable, and one cannot substitute one catalyst for another, since the performances of catalysts are unpredictable.
However, as presented above, the motivation for incorporating titanium dioxide is not based on its catalytic behavior, but as a common additive for polymeric compositions.
Further, while applicant argues that the catalytic arts are unpredictable, applicant has provided no evidence to support this position or that the combination of prior art would not have oxygen scavenging properties or that the titanium dioxide disclosed by Varadarajan, which is identical to that claimed and used in an amount that overlaps that claimed, would not function to catalyze reaction of oxygen with the hydroxyl terminated polybutadiene.
Applicant argues that the doctrine of inherency is available only when the prior inherent event can be established as a certainty; it is not enough that an event may result from a given set of circumstances.
However, the basis for inherency is not based on mere possibility or probability but based on the fact that the prior art references explicitly meet all the claim limitations.  It is the examiner’s position that a sound basis has been set forth for believing that the product of the prior art is the same as that claimed.  The Office realizes that the claimed properties are not positively stated by the reference.  However, the reference teaches all of the claimed components.  Therefore, the claimed properties would be inherently necessarily be capable of being achieved by the prior art.  If it is applicant’s position that this would not be the case: (1) persuasive evidence would need to be provided to support this position; and (2) it would be the Office's position that the application contains inadequate disclosure in that there is no teaching as to how to obtain the claimed properties with only the claimed components.  Given that it is the examiner’s position that a sound basis has been provided in the rejections of record for believing that the products of the applicant and the prior art are the same, one would expect the claimed properties to necessarily be present (i.e. naturally flow from the prior art), and thus, the burden is properly shifted back to applicant to show that they are not.
Applicant argues that Davidson et al. (cited in the Office Action dated 27 Jan. 2022) taught that polyethylene containing titanium dioxide showed little photo-induced oxygen absorption.
However, Speer teaches the oxidizable organic component is a substituted or unsubstituted ethylenically unsaturated hydrocarbon, such as substituted polybutadiene.  Speer does not teach that the oxidizable organic component is any polyethylene.  Davidson is not cited in the rejections presented above.
Applicant argues that Bolt et al (cited in the Office Action dated 12 Apr. 2022) taught that titanium dioxide functions to suppress photo-oxidation of polyethylene.
However, Speer teaches the oxidizable organic component is a substituted or unsubstituted ethylenically unsaturated hydrocarbon, such as substituted polybutadiene.  Speer does not teach that the oxidizable organic component is any polyethylene.  Bolt is not cited in the rejections presented above.
Applicant argues that none of the secondary references Hakim, Dow, Anpo, and Aithani cure the deficiencies of Speer in view of Cray Valley and Varadarajan. 
However, it is the examiner’s position that there are no deficiencies given that Speer in view of Cray Valley and Varadarajan do meet the present claims as set forth above. 
Further, note that while Hakim, Dow, and Aithani does not disclose all the features of the present claimed invention, Hakim, Dow, Anpo, and Aithani are used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981).  Rather these references teach certain concepts, namely the use of an aliphatic hydrocarbon (wax) as a processing aid, the use of LLDPE for food packaging, and the use of a heat seal layer, and in combination with the primary reference, discloses the presently claimed invention. 
The rejections based on Anpo as a secondary reference in this set of rejections have been withdrawn.
Applicant argues that none of the secondary references Hakim, Dow, Anpo, and Aithani cure the deficiencies of Speer in view of Cray Valley and Varadarajan. 
However, it is the examiner’s position that there are no deficiencies given that Speer in view of Cray Valley and Varadarajan does meet the present claims as set forth above. 
Further, note that while Hakim, Dow, Anpo, and Aithani do not disclose all the features of the present claimed invention, Hakim, Dow, Anpo, and Aithani are used as teaching reference, and therefore, it is not necessary for these secondary references to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981).  Rather these references teach certain concepts, namely the use of processing aids, the use of LLDPE for food packaging, implanting transition metal ions into titanium dioxide, hydroxyl-terminated polybutadiene and the amount of titanium dioxide in a polyethylene-based packaging film, and the inclusion of a heat seal layer and in combination with the primary reference, discloses the presently claimed invention. 
With respect to the second set of rejections over Speer in view of Cray Valley, Varadarajan, Holtzen, and Kemp, applicant sets forth the same arguments for Speer, Cray Valley, and Varadarajan which have been addressed above.  
Applicant argues that since the catalytic arts are unpredictable, the Examiner’s allegation that the titanium dioxide of Holtzen would be sufficient to catalyze reaction between oxygen and butadiene is untenable.
However, the motivation for incorporating the titanium dioxide from Holtzen into Speer is not based on its catalytic behavior but based on the motivation provided by Holtzen, namely, that titanium dioxide is unparalleled for the provision of brightness, whiteness, and opacifying power, and titanium dioxide advantages are myriad, including high refractive index (resulting in considerable opacifying power at relatively low loadings) and nontoxic (page 146, 10.1 Introduction section, 1st paragraph).  Given that the titanium oxide is identical to that presently claimed and Holtzen discloses using titanium dioxide in amounts that overlap that presently claimed, it would necessarily be able to catalyze reaction between oxygen and polybutadiene.  Further, Kemp is additionally used to teach that titanium dioxide is known to function as a catalyst.
Applicant argues that the focus of Kemp is the effect of titanium dioxide on the photolysis of PVC, and Kemp teaches that titanium dioxide has no effect or decreases the rate of photo-oxidation of PVC, and titanium dioxide suppresses dehydrochlorination reaction in PVC.
However, as presented above, Kemp teaches that titanium dioxide functions as a catalyst in the oxidation of organic molecules, including polymers (page 348-351, 1.6 Photoactivation of TiO2 section).  The dehydrochlorination reaction is not relevant to the oxidation of polybutadiene.
Applicant argues that the myriad of disclosures of titanium dioxide exerting an inhibitory effect on photo-oxidation/photodegradation of various polymers provide evidence that examiners use of the doctrine of inherency is untenable.
However, in all cases cited by applicant, the polymers are saturated polyethylene or PVC, whereas Speer specifically teaches the oxidation of substituted or unsubstituted ethylenically unsaturated hydrocarbon.  The prior art teaches the same polymer composition as claimed; therefore, the polymer composition taught by the prior art would have the same oxygen scavenging performance.
Applicant argues that none of the secondary references Hakim, Dow, Anpo, and Aithani cure the deficiencies of Speer in view of Cray Valley, Holtzen, and Kemp. 
However, it is the examiner’s position that there are no deficiencies given that Speer in view of Cray Valley, Holtzen, and Kemp does meet the present claims as set forth above. 
Further, note that while Hakim, Dow, Anpo, and Aithani does not disclose all the features of the present claimed invention, Hakim, Dow, Anpo, and Aithani are used as teaching reference, and therefore, it is not necessary for these secondary references to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981).  Rather these references teach certain concepts, namely the use of an aliphatic hydrocarbon (wax) as a processing aid, the use of LLDPE for food packaging, the implanting of transition metal ions into titanium dioxide, and the use of a heat seal layer, and in combination with the primary reference, discloses the presently claimed invention. 
Applicant’s affidavit presents data that demonstrates a synergistic and an unexpected superior degree of oxygen absorption sufficient to rebut the examiner’s assertion of obviousness of the claimed invention.
However, the data is not persuasive given that it is not commensurate in scope with the scope of the present claims.  Specifically, the data utilizes one LDPE of one molecular weight in one relative amount, one specific hydroxyl-terminated polybutadiene polymer in one relative amount, and titanium dioxide of one size in one relative amount, while the present claims broadly recite a base polymer of any type, molecular weight, and relative amount, a hydroxyl terminated polybutadiene of any molecular weight, isomeric form, and relative amount, and titanium dioxide of any size and relative amount.
Regarding the limitation that the titanium dioxide be present in sufficient amount to catalyze the reaction of oxygen with hydroxyl terminated polybutadiene), given the titanium dioxide functions as a catalyst, it is the examiner’s position that this limitation does not provide a lower bound for the amount of titanium dioxide.  That is, the claims only broadly require that the titanium oxide is present in an amount sufficient to “catalyze reaction of oxygen with the hydroxyl terminated butadiene”.  There is no requirement regarding how much catalyzation occurs or how much oxygen must be scavenged.  Therefore, the presence of titanium dioxide in any amount would necessarily catalyze reaction of oxygen with the hydroxyl terminated polybutadiene to some degree. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kitano et al. (JP 2004/161796 A, published 10 Jun. 2004) teaches a resin composition comprising a hydroxyl group-modified polybutadiene as an oxidizing organic compound and a transition metal catalyst, including titanium.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am- 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN VINCENT LAWLER/
Examiner, Art Unit 1787